DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6 June 2022 has been entered.

Examiner’s Note
Applicant's amendments and arguments filed 6 June 2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 6 June 2022, it is noted that claim 56 has been amended. No new matter or claims have been added.

Status of the Claims
Claims 56-67 are pending.
Claims 56-67 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 56-67 stand rejected under 35 U.S.C. 103 as being unpatentable over Policicchio et al. (US 2002/0166573).
The Applicant claims, in claim 56, a method of preparing a wipe comprising applying to a textile comprising rayon a first composition comprising water (0.05-0.4%) and organic acid wherein the composition is substantially free of quaternary ammonium and the fibers are not treated with a polymeric coating binding agent and then applying a second composition to the textile comprising a quaternary ammonium compound. Claim 56 further requires wherein at least 40% of the QAC is released when squeezed by hand until no more liquid is released from the wipe. Figure 1 of the specification shows that compositions comprising from 50 ppm up to 500 ppm of citric acid released QAC in >40%, thus disclosing that the release is directly related to the amount of acid present. QAC release was <40% using lower levels of citric acid. As such the expression of QAC is a property of the wipe that the Applicant has shown is a property that necessarily flows from a particular concentration of organic acid. If the art teaches the required levels of organic (citric) acid, then, in lieu of evidence to the contrary, the release properties of the instant claims are considered to be necessarily present. Claim 57 requires the first composition to be applied in about 5 to about 80 grams to about 1 gram to 5 grams of the textile. In claim 58, the method further comprises drying the textile after applying the first composition. Claims 59-60 are directed to the amount of quaternary ammonium in the second composition. Claim 61 requires the wipe to be disposable. Claim 61 is towards an intended use of the composition, does not result in a structural difference over the prior art, and is thus given minimal patentable weight (see MPEP 2112.01 (II)). Claims 62-64 narrow the selection of acid and require the acid pKa to be from 2-6. Claims 65-66 require greater than 40% and greater than 50% QAC to be expressed after squeezing for 5-20 seconds. Claim 67 is directed to the selection of the quaternary ammonium compound.
Policicchio teaches a cleaning composition that can be used in the form of a wipe [0002, 0206]. The cleaning composition and/or pad has many optional components with the only required portion being an aqueous solvent system (at least 80%) [0007-0031]. Said solvent system can be water [0145-0148]. Optionally, the composition may comprise a surfactant (0.001-0.5%) and a monocarboxlylic acid (0.01-1%; 100-10,000 ppm) [0008, 0011]. Regarding the monocarboxlylic acid, the Applicant teaches that the composition should be in the range of pH of 2-5 for removal of soap scum and hard water stains [0130]. To achieve this pH level citric acid is preferred, which has a pKa of less than 5 and also has disinfecting properties [0130-0131]. Regarding optional preservatives and antibacterial agents, Policicchio teaches including quaternary ammonium compounds including dioctyl dimethyl ammonium chloride in about 0.0001% up to about 0.5%, which are antimicrobial actives [0196, 0391]. When prepared in the form of a pad or wipe, the composition can comprise an absorbent layer and a scrubbing layer, both of which can be made of fibrous material including naturally-occurring or synthetic fibers such as Rayon [0239-0240, 0256]. In the form of a wipe, the wipe can comprise said solution in about 0.5-5% wherein the QAC is present in >0.05% so as to deliver a high degree of anti-microbial efficacy [0388]. Regarding the process for making the cleaning composition, Policicchio teaches the composition can be made by mixing all the ingredients together [0203]. It is noted, however, that for maximum perfume solubilization, when a perfume is desired to be included, a process involving a premix being added to a base is performed [0203]. The premix comprises solvents, surfactants, and buffer (i.e. citric acid) whereas the base comprises “water and other components” [0203]. The other components is interpreted as including the antimicrobial agents since these agents are not specifically included in the premix. Overall, Policicchio is towards either a wet wipe or a dry wipe, thus implying a drying process for the later choice although said process is not necessarily discussed in Policicchio.
Policicchio does not teach a single wipe composition comprising all of the elected species. Policicchio also does not teach a method of making said wipe or wherein the wipe releases the QAC in the claimed rate. Policicchio does not teach drying the textile after applying the first composition.
The specific combination of features claimed is disclosed within the broad generic ranges taught by Policicchio but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to the prior art, but it has no place in the making of a 102, anticipation rejection. In re Arkley, 455 F.2d 586, 172 USPQ 524 (CCPA 1972). Where, as here, Policicchio does not provide any motivation to select this specific combination of citric acid, QAC, and water in the form of a composition on a wipe, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of antimicrobial agents, surfactants, and aqueous solvents from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.” That being said, it would have been prima facie obvious to the person of ordinary skill in the art at the time of the invention to have prepared a wipe composition wherein the substrate is a Rayon fiber and the antimicrobial composition comprises alkyl dimethyl benzyl ammonium chloride (0.0001%-0.01%), citric acid (0.01-1%), and water in the form of a composition applied to a wipe. It is noted that no additional agents or classes of agents are required in the composition of Policicchio and all other excipients are considered optional. 
Regarding claim 56, Policicchio teaches the composition can be made by mixing all the ingredients together but is silent as to at which stage the antimicrobial is to be incorporated into the wipe composition. That being said, Policicchio does teach a preferred method of forming a premix (which comprises the buffer) and then mixing with the base (which presumably comprises the antimicrobial agent). This method is preferred for maximum perfume solubilization, thus Policicchio teaches towards incorporating the organic acid in a step prior to the antimicrobial agent. Moreover, it would have been obvious to include a drying step since the overall wipe can be a wet wipe or a dry wipe and the latter would necessarily require a drying step.
Regarding the limitations of the instant claims related to the release of the QAC from the wipe, since the prior art teaches the same components and amounts as required in the instant claims, the Examiner is interpreting the release rate of QAC as being necessarily present. The composition of Policicchio addresses all the required claim limitations regarding species and concentrations of said species as presented in the instant claims as combinations which provide a composition with the desired release rate. The resulting composition thus renders obvious instant claims 56-67.

Response to Arguments
Applicant's arguments filed 6 June 2022 have been fully considered but they are not persuasive. The Applicant argues, on pages 4-5 of their remarks, that Applicant has found that applying an organic acid first to a cellulose-based substrate and then applying the quaternary ammonium compound results in more quaternary ammonium compound being expressed from the wipe.
In response, the Applicant has not provided any data or evidence to suggest that the release rate of the textile prepared by the claimed method is unexpected or surprising. The Applicant points to Figures 1-4 in the specification, however these data are incomplete and unclear as to what is being presented. Moreover, even if the data in Figs 1-4 amounted to unexpected results, these data are not commensurate in scope with the claimed invention, which is broad to any organic acid (0.5-4%) and any QAC (any concentration). The prior art renders obvious the method of preparing a wipe comprising a Rayon layer comprising an organic acid as required by the instant claims. Thus, in lieu of evidence of an unexpected result, the above rejection is accordingly maintained.

The Applicant argues, on pages 5-6 of their remarks, that the Examiner has incorrectly interpreted “multiple layers” in Policicchio, which refer to substrate layer and not layers of composition applying onto the substrate.
In response, the above rejection has been modified to no longer recite the layers as taught in Policicchio.

The Applicant argues, on pages 6-7 of their remarks, that there is no discussion of separating out the components of the composition and applying them separately.
In response, as described above in the amended rejection, Policicchio provides a preferred method wherein the buffer-comprising composition is applied prior to the antimicrobial-comprising composition. That being said, the instant claims are not definite as to requiring the first composition to be applied prior to the second composition. As written, claim 56 requires two separate compositions to be applied, however the order of addition is ambiguous and can be interpreted as simultaneous or sequential.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613